United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-821
Issued: October 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2008 appellant, through her representative, filed a timely appeal from the
October 2, 2008 merit decision of the Office of Workers’ Compensation Programs, which denied
compensation on the grounds that the medical opinion evidence did not establish causal
relationship. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of this case.
ISSUE
The issue is whether any of appellant’s medical conditions are causally related to her
federal employment.
FACTUAL HISTORY
On June 20, 2006 appellant, then a 64-year-old mail processing clerk, filed a claim for
compensation alleging that her bilateral carpal tunnel syndrome, right trigger thumb, right
shoulder and aggravation of cervical disc herniations were the result of her repetitive duties at
work. In a decision dated October 16, 2006, the Office denied her claim on the grounds that the

medical evidence did not establish that the claimed medical conditions resulted from the
accepted events.
On March 2, 2007 Dr. Namir B. Kosa, a Board-certified internist, reported that he had
been seeing appellant since 1999. Appellant was diagnosed with spinal stenosis, degenerative
arthritis and lumbar disc herniation, tendinitis of the right shoulder, carpal tunnel syndrome and
right trigger thumb. Electrodiagnostic of the cervical spine showed disc osteophyte complex
C5-7 with mild narrowing of the central canal, moderate narrowing of the right neural foramen,
mild narrowing of C5-7, left neural foramen, partial congenital fusion of C3-4. Electrodiagnostic
testing of the lumbosacral spine showed disc herniation at L5-S1. However, electrodiagnostic
testing of the right upper extremity showed subcranial impingement with tendinitis. Dr. Kosa
addressed causal relationship:
“[Appellant’s] medical problems were caused and aggravated by repetitive
movement of her joints to her work at the [employing establishment]. I believe
with a reasonable medical certainty that [her] medical problems including her
carpal tunnel syndrome and cervical and lumbar spine disease, right shoulder
tendinitis, rotator cuff tear and trigger finger that needed to be treated surgically
are due to her repetitive movement of her joints due to her work at the [employing
establishment].”
In a decision dated April 6, 2007, an Office hearing representative affirmed the denial of
benefits. He found that, although Dr. Kosa provided an affirmative opinion that appellant’s
conditions were caused and aggravated by repetitive movement of her joints at work, he did not
address the duration and extent of the physical activities she performed or explain how such
physical activities caused or aggravated her conditions. On June 23, 2008 the Board affirmed.1
On June 30, 2008 appellant requested reconsideration and submitted Dr. Kosa’s
September 17, 2007 supplemental report. He stated:
“This letter is a clarification of any misunderstanding regarding my letter dated
March 2, 2007 in behalf of [appellant]. [Appellant’s] medical problems including
rotator cuff tear, trigger finger, right shoulder tendinitis, cervical and lumbar spine
disease were due to her repetitive movements of her joints due to the work at the
[employing establishment].
“I am aware of the long duration and the extent of the physical activity my patient
performed at work. These joint problems happen to people with long[-]standing
repetitive movements of the joints causing wear and tear and that is exactly what
[appellant] has been doing all these years at the [employing establishment].”
Dr. Kosa referred appellant to Dr. Joseph Shatouhy, an orthopedic surgeon, for
evaluation. On January 26, 2008 Dr. Shatouhy diagnosed cervical and lumbar disc degeneration

1

Docket No. 07-2365 (issued June 23, 2008).

2

with referred pain to the upper and lower extremities.
relationship:

He offered his opinion on causal

“It is conceivable that [appellant] may have sustained a transient irritation to her
cervical and lumbar areas during work activities, but she is suffering from
degenerative process of the cervical and lumbar spine with gradual progression of
the disease.”
In a decision dated October 2, 2008, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that the submitted evidence did not
provide a well-reasoned medical opinion based upon a proper background showing a causal
relationship between appellant’s conditions and factors of her federal employment.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty,6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ANALYSIS
The Office does not dispute that appellant performed repetitive task in the performance of
her duties as a mail clerk. The question is whether those specific tasks caused or aggravated any
of appellant’s diagnosed medical conditions.
On the prior appeal, the Board affirmed the hearing representative’s April 6, 2007
decision. The hearing representative found that the opinion of Dr. Kosa, the internist, was
deficient as he did not indicate knowledge of the duration and extent of the physical activities
appellant performed or provide an explanation of how those physical activities caused or
aggravated her various medical conditions.
After the Board’s decision, appellant submitted Dr. Kosa’s September 17, 2007 report;
however, he does not correct the deficiencies noted. Dr. Kosa once again offered an affirmative
opinion that her various medical conditions were due to the repetitive movements of her joints at
work. This is the same as in his May 2, 2007 report, which was found not sufficient to establish
causal relationship.
Responding to one of the noted deficiencies, Dr. Kosa stated that he was aware of the
long duration and extent of appellant’s physical activities at work. However, simply stating that
he was aware of appellant’s work is not the same as demonstrating such familiarity with a
description of the physical demands of specific work activities. Further, Dr. Kosa’s general
observation that this is what happens to people who do repetitive movements is vague and not
addressed specifically to any factual matter relevant to appellant’s claim. He diagnosed spinal
stenosis, but he did not describe the nature of spinal stenosis or how specific duties appellant
performed at work caused or aggravated her condition or resulted in disability. Dr. Kosa did not
distinguish whether spinal stenosis may occur in the absence of repetitive movement, and if so,
what factual matters from appellant’s work would cause or contribute to her condition. He
diagnosed multiple medical conditions, but failed to provide explanation of how specific work
duties caused or aggravated each one. Suggesting that a condition is due to generally “wear and
tear” is not persuasive medical rationale.
Appellant’s representative contends on appeal that appellant has provided prima facie
evidence of an occupational injury. Dr. Kosa’s supplemental report is essentially duplicative of
his prior report, which was lacking in probative value. It does not sufficiently advance
appellant’s claim to warrant further development of the medical evidence by the Office.
Dr. Kosa’s opinion is further weakened by the referral to Dr. Shatouhy, an orthopedic
surgeon. He allowed only that it was “conceivable” appellant may have sustained a transient
irritation to her cervical and lumbar areas during work activities. Dr. Shatouhy appears to
attribute appellant’s conditions to a degenerative process of the cervical and lumbar spine with
gradual progression of the disease. His January 6, 2008 report does not support appellant’s claim
of aggravation on contribution with probative medical rationale.
Because the medical evidence does not establish the critical element of causal
relationship, the Board finds that appellant has not met her burden of proof. The Board will
affirm the Office’s October 2, 2008 decision to deny benefits.

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
claimed medical conditions are causally related to her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

